Per Curiam.
Petitioner-appellee was granted a decree of dissolution of her marriage and was awarded custody of the two minor children of the parties, subject to reasonable rights of visitation by the appellant. The trial court also made provisions relating to a division of the property, including an award of alimony to the appellee, and provided that the appellant pay child support.
Assigned as errors are the granting of child custody to the appellee and the awarding of alimony to her. On cross-appeal the appellee complains that the award of alimony was inadequate and that the failure to award her an attorney fee was in error.
The actions complained of are matters initially entrusted to *913the sound discretion of the trial judge, and, on appeal, will be reviewed de novo on the record and affirmed in the absence of an abuse of the discretion of the trial judge, Guggenmos v. Guggenmos, 218 Neb. 746, 359 N.W.2d 87 (1984), recognizing that where the evidence is in conflict, this court will give weight to the fact that the trial judge observed and heard the witnesses and accepted one version of the facts rather than another.
We have so reviewed the record and find the decision of the district court to be correct in all respects. The judgment is affirmed, and the appellee is awarded a fee of $750 for the services of her attorney on this appeal.
Affirmed.